               UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF RHODE ISLAND


JAMES E. DAVIS,

    Plaintiff,


     v.                                    C.A. No.    19-146-WES


MAUREEN DROHAN, et al.

    Defendants.


                              JUDGMENT

    This action came to be heard before the Court and a
decision has been rendered.   Upon consideration whereof, it is
now hereby ordered, adjudged, and decreed as follows:

    Pursuant to this Court’s Text Order entered on September 3,
2019, judgment is hereby entered dismissing this action in
accordance with Fed. R. Civ. P. 58.




    September 3, 2019                 By the Court:


                                      /s/Hanorah Tyer-Witek,
                                      Clerk of Court
